  Case 20-16312          Doc 13       Filed 09/29/20 Entered 09/29/20 16:47:48                Desc Main
                                        Document     Page 1 of 2

                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION
 IN RE:                                               §
                                                      §         CASE NO. 20-16312
 GWENDOLYN M. EUBANKS-BOYER                           §
      DEBTOR                                          §
                                                      §         CHAPTER 7
 NISSAN MOTOR ACCEPTANCE                              §
 CORPORATION                                          §
       CREDITOR                                       §
                                                      §
                                                      §
                                                      §
                    NOTICE OF WITHDRAWAL OF REAFFIRMATION AGREEMENT
TO THE HONORABLE JUDGE OF SAID COURT:

          Notice is hereby given that Nissan Motor Acceptance Corporation, ("Creditor"), is withdrawing its

Reaffirmation Agreement (Doc. #11) filed on September 23, 2020. A duplicate Reaffirmation Agreement was filed.

          Dated: September 29, 2020


                                                       Respectfully submitted,
                                                       Bonial & Associates, P.C.
                                                          /s/ John Rafferty
                                                       John Rafferty
                                                       14841 Dallas Parkway, Suite 425
                                                       Dallas, Texas 752540
                                                       (972) 643-6600
                                                       (972) 643-6698 (Telecopier)
                                                       Email: Consumer7@BonialPC.com
                                                       Authorized Agent for Nissan Motor Acceptance
                                                       Corporation




NCF_WithdrawPl                                              2                                    4381-N-0389
  Case 20-16312             Doc 13     Filed 09/29/20 Entered 09/29/20 16:47:48                     Desc Main
                                         Document     Page 2 of 2

        CERTIFICATE OF SERVICE OF WITHDRAWAL OF REAFFIRMATION AGREEMENT
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before September 29, 2020 via electronic notice unless otherwise stated:


Debtors' Attorney
David H. Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076


Trustee
Karen R Goodman, ESQ
Crane, Simon, Clar & Dan
135 South LaSalle Street
Suite 3705
Chicago, IL 60603


                                                            /s/ John Rafferty
                                                            _____________________________________




WITHDRAWAL OF REAFFIRMATION AGREEMENT                                                                  COS_WithdrawPl
CERTIFICATE OF SERVICE                                                                                    4381-N-0389
